Citation Nr: 1206060	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  08-33 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for hypertension (HTN), to include as secondary to the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to April 1969, during the Vietnam Era.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2011, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is associated with the claims file.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of heart disease has been informally raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The evidence of record shows that the Veteran's HTN is not due to any event or incident of the Veteran's period of active service, was not present within one year after service, and is not caused or aggravated by his service-connected PTSD.


CONCLUSION OF LAW

HTN was neither incurred in nor aggravated by service; it is not proximately due to, the result of, or aggravated by a service-connected condition; and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113,  5103(A), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Prior to the initial adjudication of the Veteran's claim in the September 2007 rating  decision, he was provided notice of the VCAA in May 2007.  An additional VCAA letter was sent in May 2008.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  
Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).   In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection, but there has been no notice of the types of evidence necessary to establish a disability rating or effective date for the disability on appeal.  Despite the inadequate notice provided to the appellant, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  In that regard, as the Board concludes below that the preponderance of the evidence is against the appellant's claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.  
	
In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Veteran was afforded a VA examination in June 2007 and April 2009.  The Board obtained a specialist opinion in September 2011.  These examinations, combined, were thorough in nature and adequate for the purposes of deciding this claim.  

The reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered an appropriate diagnosis and opinion consistent with the evidence of record.  Of significance is that neither the Veteran nor his representative raised questions about the adequacy of the specialist opinion, which the Board attaches the most probative weight, as discussed more fully below.  

Further, the Veteran's testimony at the recent hearing focused on the elements necessary to substantiate his claim and demonstrated, along with his representative's statements, that he had actual knowledge of the elements necessary to substantiate the claim for benefits.

As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet .App. 488 (2010), the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c) (2) (2010) and now can adjudicate the claim based on the current record.

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, service personnel records, private medical records, VA outpatient treatment reports, research articles, written statements from various doctors, VA examinations, specialist opinion, and statements and testimony from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  

In fact, the Veteran submitted a VCAA Notice Response in May 2008, which stated that he had no other information or evidence to give VA to substantiate his claim.  He further testified that his private treatment records showing an initial diagnosis of HTN after service are no longer available.  Therefore, any efforts by the VA to obtain these records would be futile.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue on appeal. 

II.  Service Connection for HTN

The Veteran is seeking service connection for HTN, to include as due to his service-connected PTSD.  As such, there are two theories of service connection that need to be addressed: direct (was the HTN incurred during service or within one year of service separation) and secondary (is the HTN etiologically related in any way to a service-connected disability).  

Specifically, the Veteran asserts that a medical doctor indicated that he had elevated blood pressure in the winter of 1969.  He further stated that he was formally diagnosed with HTN and prescribed medication in 1973.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Service connection can also be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board also notes that a revised version of 38 C.F.R. § 3.310 became effective October 10, 2006.  The revised version essentially provides that VA will not concede aggravation of a nonservice-connected disease or injury by a service-connected disease or injury unless the baseline level of severity is established by medical evidence.  The regulation further sets out the procedure for determining the extent of any aggravation.  

For VA evaluation purposes, HTN means that the diastolic blood pressure is predominantly (meaning confirmed by readings taken two or more times on at least three different days) 90mm or greater, or the systolic blood pressure is predominantly 160mm or greater.  A 10 percent rating is warranted for HTN when diastolic pressure is predominantly 100mm or more, or; systolic pressure is predominantly 160mm or more, or; with a history of diastolic pressure predominantly 100mm or more which requires continuous medication for control.

The Veteran's service treatment records are silent with respect to any findings of hypertension.  Importantly, an April 1969 separation examination reflected a  normal heart and vascular system.  The Veteran's blood pressure was 130/80 on clinical evaluation.  On the corresponding Report of Medical History, the Veteran expressly denied having high or low blood pressure.  

The Veteran filed a claim for service connection for PTSD in March 2005.  He was silent with respect to any claim pertaining to HTN.  The first post service medical evidence in the claims file pertaining to hypertension is a June 2005 VA PTSD intake summary, which showed a history of HTN.  A November 2006 VA treatment record showed that the Veteran's HTN was stable on 10 mg of Altace.  He had no clinical signs of HTN or high blood pressure.  For past medical history, it was noted that is "EET 1995 normal" and that his family medical history included his parents being diagnosed with HTN.  

An April 2007 VA treatment record showed that the Veteran reported a long-term history of HTN since the days of active military duty and would like to have his  records show a link between PTSD and HTN.  He denied a family history of HTN.  The examiner noted "HTN well-controlled on Altace and Diazide; it [was] likely that his HTN may be related to PTSD."  Subsequently, that same month, the Veteran filed a service connection claim with the VA asserting that his hypertension was secondary to his PTSD.

The Veteran was afforded a VA examination in June 2007.  The examiner concluded that the Veteran's HTN was not related to the service-connected PTSD disability.  His rationale was premised on the fact that the Veteran had no evidence of HTN on his discharge physical examination in April 1969.  He stated that the Veteran had PTSD during active duty without association of HTN, and the treatment of HTN was initiated in 1973 after his discharge.  Based on his review of the medical record and medical literature, HTN was not caused by or a result of PTSD.  Unfortunately, the examiner did not offer an opinion as to aggravation.  

In support of his claim, the Veteran submitted a written statement from his VA physician, Dr. M. E., dated in May 2008.  He examined and interviewed the Veteran in January 2007.  He noted that the Veteran was examined by Dr. K and Dr. M for PTSD, who diagnosed him with chronic PTSD since the Vietnam War in January 2005.  He noted that the Veteran had HTN that required being treated shortly after Vietnam, and that PTSD was a disorder of the stress response system, which "can certainly contribute to hypertension."  He noted that there was VA research that linked PTSD and cardiovascular disease, mediated by the stress response system.  He concluded that it was more likely than not that his HTN was exacerbated, if not a direct cause, by his PTSD.

An April 2009 VA treatment record showed that the Veteran indicated that his hypertension goes back to when he was around 25 years old.  

The Veteran was afforded another VA examination in April 2009.  He reported seeing a physician shortly after discharge in 1969 and was advised that he had borderline hypertension.  He indicated that occasionally his blood pressure readings were elevated and on other occasions, his blood pressure readings were normal.  He stated that in 1973, he was put on blood pressure medication.  The examiner was unable to offer an opinion on the question of whether or not the Veteran's HTN was caused or aggravated by his PTSD without resorting to mere speculation.  

At the March 2011 hearing, the Veteran testified that he did not have heart problems while he was in service.  He also stated that he had normal blood pressure during service.  He indicated, in essence, that within a year of his discharge from service, a family doctor indicated that his blood pressure "seemed elevated."  He stated that he was diagnosed with borderline HTN by another doctor and prescribed medication for high blood pressure in 1973.  The medication controlled his high blood pressure.

Unfortunately, the June 2007 VA examiner failed to offer an opinion as to aggravation.  Further, the April 2009 VA examiner indicated that an opinion could not be made without resorting to mere speculation.  However, the examiner failed to provide sufficient reasons as to why he was unable to provide an etiological opinion.  See Jones v. Shinseki, 23 Vet.App. 382, 389 (2010).  Moreover, neither examiner offered an opinion as to direct causality.  

Therefore, the Board obtained a specialist opinion from a cardiologist in September 2011.  In discussing the Veteran's medical history, the cardiologist noted that the Veteran started on antihypertensive therapy in 1973 by a civilian provider per his history as medical records were not available.  He stated that there was no reported heart disease other than HTN.  He had an unremarkable stress test in 1996 with excellent exercise capacity reportedly exercising for 14.15 minutes achieving peak heart rate.  Minimal plaque burden left anterior descending artery December 1997 per outside testing (Heart Check America).  The specialist noted that the Veteran's HTN appeared to be well-controlled on his medications with blood pressure readings consistently below 160/90 (predominately less than 140/90).  He further noted that there were no signs or symptoms noted of HTN in service or within one year of service separation from service in April 1969.

He observed that there existed some literature with potential for cardiovascular manifestation related to PTSD.  He stated that the medical evidence was considered "poor level of evidence" in that it was not randomized, double-blind placebo controlled trials.  He stated most of the studies were either a "med analysis" or retrospective.  He further noted that the research mainly referred to increased incidence in prisoners of war or other combat-related factors, which did not appear present in this case.

The specialist noted that one must consider the Veteran's strong family history of HTN, including in his parents, and paternal grandmother had a stroke.  The Veteran also reported during the course of treatment that he drank alcohol, which was a known contributor to HTN.

He stated that it would be impossible to separate the Veteran's 30-year career as a police officer/homicide investigator to consider PTSD as a possible etiology of his HTN.  Specifically, he stated that "it [was] hard to imagine that he would not have some significant aggravation/contribution of his PTSD from [his] 30 year experience, compared to his 1-1/2 year experience in the amount."

Based on the medical evidence of record, the specialist concluded that it was unlikely that the Veteran's HTN was caused, aggravated, and/or secondary to his PTSD.  His rationale was premised, in part, on the medical records, which reflected stable blood pressure control, on a stable regimen.

Given that the claims file was reviewed by the specialist and the opinion sets forth detailed findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the opinion to be sufficient for appellate review and of high probative value.  

Initially, the Board has considered the Veteran's statements linking his hypertension to service as well as to his service-connected PTSD.  However, medical evidence generally is required to establish a medical diagnosis or to address questions of medical causation.  Lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In the instant case, the Veteran is not competent to opine as to the etiology of his  hypertension as it requires medical expertise to provide such an opinion.  In other words, he cannot provide an opinion as to whether his hypertension is directly related to service or to his service-connected PTSD.  However, the Veteran is competent to report that he experienced symptoms while in service.  He also is competent to report a continuity of such symptoms since service.  Nevertheless, under oath at the Board hearing, the Veteran clearly testified that he did not have hypertension in service.  Further, service treatment records are silent with respect to any finding of hypertension.  In his discharge medical history, the Veteran expressly denied any history of hypertension.  

Moreover, the Veteran's statements regarding a continuity of symptomatology since service cannot be deemed credible.  The Veteran filed an initial claim for service connection for PTSD in March 2005.  At that time, he was silent with respect to any claim that his hypertension was related to service.  It would be reasonable to assume that if the Veteran had experienced symptoms since service, he would have mentioned it when he filed his initial claim for service connection.  Moreover, significantly, initially, the Veteran attributed his hypertension to his service-connected PTST.  Thus, any statements that he experienced hypertension dating back service are inconsistent with these initial assertions.  Moreover, he has also provided that he was not clearly diagnosed with hypertension until 1973, which was four years after his discharge from service.  Given these inconsistencies, the Board must find that the Veteran is not a reliable historian, and, in turn, cannot be deemed credible with respect to a continuity of symptomatology.  Moreover, in April 2007, the Veteran denied a family history of hypertension, yet a prior treatment record documented that his parents had hypertension.  The self-interested statements made throughout the appeal also undermine the veracity of his statements.  

In sum, the preponderance of medical evidence, including the absence of any chronic complaints, symptoms, diagnosis, or treatment for HTN in service, and the specialist's opinion that relates HTN to non-military situational factors and non-service-related etiologies far outweigh the Veteran's assertions of continuity.  See Buchanan v. Nicholson, 451 F.3d at 1336-7; see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Therefore, after a review of all the evidence, the Board finds that the weight of the evidence of record is against the Veteran's claim for service connection for HTN under a direct theory of entitlement.  The Board notes that service treatment records showed no indication of HTN in service.  Further, there is no competent medical evidence linking hypertension directly to service.  The October 2011 specialist concluded, in part, that there was no nexus because the Veteran did not have signs or symptoms in service or within one year of service separation.  He also found that the Veteran had a strong family history of HTN and the Veteran drank alcohol, which were no contributors of HTN.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  There is no competent medical evidence of record to refute this opinion.  

Moreover, although the Veteran indicated that he was told he had elevated blood pressure in 1969, there is no evidence of a clinical diagnosis of hypertension within one year of service so the service incurrence of hypertension may not be presumed.  In fact, the Veteran himself has indicated that he was first diagnosed with hypertension in 1973, which was four years after his discharge from service.  Again, any lay evidence by the Veteran of pertinent symptomatology since service has been deemed to not be credible.  Thus, the Board must determine that service connection for hypertension under a direct theory of entitlement is not warranted. 

Further, the Board finds that there is no basis for awarding service connection under a secondary theory of entitlement.  The September 2011 specialist determined that the Veteran's hypertension was not caused by or aggravated by his PTSD and provided a detailed rationale for this opinion.  The specialist further stated that literature for the potential for cardiovascular manifestation related to PTSD was considered "poor level of evidence" in that the studies were not randomized, double-blind placebo controlled trials."  

In support of his claim, the Veteran submitted an article titled: "Prospective study of PTSD symptoms and coronary heart disease in the Normative Aging Study."  He also submitted a study on "Posttraumatic Stress Disorder and Physical Illness: Results from Clinical and Epidemiologic Studies."  Lastly, he submitted a physician's review of medical literature pertaining to "Hypertension in War Veteran."  The physician who wrote the review is a psychologist.  The review merely summarizes numerous articles that indicate that combat Veterans have higher rates of many major chronic diseases.

Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); 38 C.F.R. § 3.159(a) (1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  
However, the Court has held that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

Here, the cited treatises are not highly probative for the purpose of establishing a nexus with service.  With regard to the first article, the Veteran only submitted an abstract of the study without complete findings.  Second, the abstract did not have the results.  Regardless, both studies pertained to coronary heart disease not HTN.  At the outset, the Board notes that the first two articles are not probative in that the Veteran does not fall into the class affected by the studies.  With regard to the third article, the Board finds that such generic texts, which do not address the facts in this particular Veteran's case with any medical certainty, do not amount to competent medical evidence to establish a nexus.  See Mattern v. West, 12 Vet. App. 222 (1999) ("Generally, an attempt to establish a medical nexus . . . solely by generic information in a medical journal or treatise is too general and inconclusive..."); see also Wallin v. West, 11 Vet. App. 509 (1998); Sacks v. West, 11 Vet. App. 314 (1998).  Accordingly, these treatises are outweighed by the September 2011 opinion.  

Moreover, while the written statement from Dr. M. E. and the April 2007 VA treatment record lend some support to the Veteran's claim, the probative value of this evidence is weakened by the Veteran's lack of credibility, and it is not highly probative as to medical questions, such as the etiology of the Veteran's HTN when compared to the specialist's opinion.  The April 2007 examiner did not provide a rationale for her conclusion of nexus.  Further, Dr. M. E.'s rationale is premised on research linking PTSD to cardiovascular disease, not HTN.  Lastly, he does not mention the Veteran's strong family history of HTN or alcohol consumption.  He also used the language PTSD "can" contribute to hypertension.  Such a conditional relationship, in this case, denoted by the use of the word "can," is simply too speculative to support a grant of service connection.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical statement using the term "could," or in the moving party's case, "may" or "possibly," without supporting clinical data or other rationale, is too speculative in order to provide the degree of certainty required for medical nexus evidence.)  See also Bostain v. West, 11 Vet. App. 124, 127-28; Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); and Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).  Thus, these opinions are outweighed by the highly probative September 2011 specialist's opinion, which offered a detailed rationale for his opinion and addressed the purported medical treatises linking HTN to PTSD.  In sum, the most probative medical evidence that addresses the contended causal link clearly weighs against the Veteran's claim.

In conclusion, a preponderance of the evidence is against the Veteran's claim for service connection for HTN under both a direct and secondary basis.  As the preponderance of the evidence is against the claim, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for HTN, to include as secondary to the service-connected PTSD is denied.



____________________________________________
J. N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


